In the

        United States Court of Appeals
                                               For the Seventh Circuit
                                                           ____________________  
No.  16-­‐‑1913  
UNITED  STATES  OF  AMERICA,  
                                                                                                           Plaintiff-­‐‑Appellee,  
                                                                                                v.  

ANDRE  WILLIAMS,  
                                                                                                        Defendant-­‐‑Appellant.  
                                                           ____________________  

                       Appeal  from  the  United  States  District  Court  for  the  
                         Northern  District  of  Illinois,  Eastern  Division.  
                        No.  95  CR  242-­‐‑6  —  Robert  W.  Gettleman,  Judge.  
                                                           ____________________  

  SUBMITTED  AUGUST  30,  2016  —  DECIDED  SEPTEMBER  6,  2016*  
                  ____________________  

   Before  WOOD,  Chief  Judge,  and  POSNER  and  EASTERBROOK,  
Circuit  Judges.  
   PER   CURIAM.   Andre   Williams,   who   has   14   years   left   to  
serve  in  prison  (his  release  is  scheduled  for  2030,  if  he  earns  
and  retains  all  good-­‐‑time  credits),  asked  the  district  court  to  
revise  some  conditions  that  will  apply  to  supervised  release  
                                                                                                     
    *   The   court   initially   resolved   this   appeal   by   nonprecedential   order.  

The  order  is  being  reissued  as  an  opinion.  
2                                                                No.  16-­‐‑1913  

once   his   time   in   prison   ends.   The   district   court   declined,  
deeming  the  application  premature.  
    District   judges   have   the   authority   to   revise   terms   of   su-­‐‑
pervised   release   “at   any   time”   (18   U.S.C.   §3583(e)(2)).   Wil-­‐‑
liams   maintains   that,   because   a   judge  may  act   at   any   time,  
the  judge  must  act  whenever  requested  to  do  so.  The  district  
judge  thought  otherwise,  observing  that,  in  the  14  years  be-­‐‑
tween  now  and  Williams’s  scheduled  release,  “he  may  have  
totally  other  issues  that  he  might  want  to  deal  with  regard-­‐‑
ing   supervised   release.”   The   judge   might   have   added   that  
the   governing   law   (including   controlling   decisions   of   this  
court)  may  change  between  now  and  then.  
    If  the  district  judge  had  proposed  to  defer  decision  until  
Williams  was  actually  out  of  prison,  we  would  be  inclined  to  
think  that  a  mistake.  Williams  is  entitled  to  know,  before  he  
leaves   prison,   what   terms   and   conditions   govern   his   super-­‐‑
vised   release.   We   would   be   reluctant   to   allow   a   judge   to  
deem  premature  a  request  in  the  final  year  or  two  of  impris-­‐‑
onment.  But  treating  a  request  14  years  in  advance  as  prema-­‐‑
ture,   and   requiring   the   prisoner   to   make   all   potential   argu-­‐‑
ments  at  one  time  in  the  year  or  so  before  release,  is  a  sound  
exercise  of  discretion.  
      On  that  understanding,  the  judgment  is  affirmed.